Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4 in the reply filed on February 18, 2021 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title is suggested to be more descriptive to indicate points of differentiation from the prior art.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 6660419) in view of Takai et al. (JP 2014-139884, machine translation).
Regarding claims 1 and 2, Nishida discloses a fuel cell (Abstract) comprising:
a first separator made of metal and having a projection-depression shape (Fig 1); a second separator made of metal and having a projection-depression shape (see annotated Fig 1), the first and second separators being configured so that a projecting part on one surface of the second separator abuts against a projecting part on one surface of the first separator (see annotated Fig 1), and a depressed part on the one surface of the second separator is opposed to a depressed part on the one surface of the first separator (see annotated Fig 1), thereby forming a flow path (see annotated Fig 1; ribs and grooves forming a gas flow path; 4:1-35; 5:45-6:43);

    PNG
    media_image1.png
    646
    1029
    media_image1.png
    Greyscale

a first gas diffusion layer (carbon fibers constituting the gas diffusion layer 1) configured to abut against a projecting part on another surface of the first separator, and configured to diffuse a first gas flowing through a depressed part on the another surface of the first separator (Fig 7; 13:56-14:7); and
a second gas diffusion layer (carbon fibers constituting the gas diffusion layer 1) configured to abut against a projecting part on another surface of the second separator, and configured to diffuse a second gas flowing through a depressed part on the another surface of the second separator (Fig 7; 13:56-14:7), wherein
conductive particles (inorganic compounds including indium doped tin oxide; 4:35-45; also addressing claim 2) on the one surface of each of the first and second separators (the anode and cathode side separators are coated with the In-doped tin oxide; 7:42-49), and carbon fibers (glassy carbon particles) are buried in the projecting part (pierce an oxide coating layer and reach a metal base) on the another surface of each of the first and second separators 
the projecting parts on the another surfaces of the first and second separators abut against the first and second gas diffusion layers, respectively, so that the carbon fibers buried in these projecting parts come into contact with the first and second gas diffusion layers (improving contact resistance; 16:45-61), respectively but does not explicitly teach the inorganic compounds are buried in the projecting part or a specific flow path therebetween the first and second separator.
However, Nishida also recognizes that cell stack with the metal plates provided with a conductive coating (2:50-3:5) are clamped with pressure where the conductive particles break the coating on the metal surface due to the pressure (5:15-35).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the particles forming the conductive coating such as the inorganic compounds would be buried in the projecting part because Nishida recognizes the formation of the cell stack including clamping with pressure so that the particles push and break the coat on the metal surface due to mechanical pressure.
Takai teaches separators for a fuel cell where the first and second separator laminated in contact with each other form a flow path for coolant (240) [0026] (Figure 3).

    PNG
    media_image2.png
    524
    421
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use the flow path therebetween the first and second separator of Nishida as a coolant pathway because Takai recognizes that corrugated separators in laminated contact can use such a path for cooling the fuel cell.
Regarding claim 3, Nishida does not explicitly teach wherein a particle size of the tin oxide particles is 5 nm to 10 nm.  However, the inorganic compound forming the conductive coat has a preferable thickness of between 500 Å to 5 microns (4:35-45). It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that particle size ranges within 5-10 nanometers would be an obvious range of particles sizes 
Regarding claim 4, Nishida discloses the fuel cell according to Claim 1, wherein the conductive particles are buried at corners of the projecting parts on the one surfaces of the first and second separators (conductive coat covering the surface of the metal plate; 2:5-60), and the carbon fibers are buried at corners of the projecting parts on the another surfaces of the first and second separators (glassy carbon powder coating the separator plate in contact with the electrode; 16:14-61).

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727